620 F.2d 567
Wilbur GIBSON, Plaintiff-Appellant,v.WORLEY MILLS, INC., Defendant-Appellee.
No. 78-2008.
United States Court of Appeals, Fifth Circuit.
June 30, 1980.

Appeal from the United States District Court for the Northern District of Texas; Halbert O. Woodward, Chief Judge.
Richard E. Green, James W. Witherspoon, Donald L. Davis, Earnest Langley, Hereford, Tex., for plaintiff-appellant.
Culton, Morgan, Britain & White, Jess C. Dickie, Amarillo, Tex., for defendant-appellee.
Before GODBOLD, GARZA and RANDALL, Circuit Judges.

BY THE COURT:

1
IT IS ORDERED that appellant's motion to modify the Court's judgment and opinion, 614 F.2d 464, is GRANTED in the following respects.  The last paragraph at page 467 of the opinion of the court, containing the mandate, is deleted and the following is substituted:The judgment of the district court is REVERSED and the cause REMANDED with directions to enter judgment for plaintiff in the amount of $20,000 plus interest thereon from March 2, 1978.  This court expresses no view with respect to appellant's claim for treble damages under the Texas Consumer Protection and Deceptive Trade Practices Act; this is a matter for consideration by the district court.